Case: 21-50099   Document: 00515985739   Page: 1   Date Filed: 08/19/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                           United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                            No. 21-50099                    August 19, 2021
                          Summary Calendar
                                                             Lyle W. Cayce
                                                                  Clerk
   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Fernando Diaz,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50100
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Fernando Diaz-Arroyo,

                                               Defendant—Appellant.
Case: 21-50099        Document: 00515985739              Page: 2       Date Filed: 08/19/2021

                                          No. 21-50099
                                       c/w No. 21-50100




                    Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 4:20-CR-343-1
                              USDC No. 4:20-CR-376-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
           Fernando Diaz-Arroyo appeals his conviction for illegal reentry after
   deportation and his within-guidelines sentence of 30 months of
   imprisonment and three years of supervised release.1 He argues for the first
   time on appeal that 8 U.S.C. § 1326(b) is unconstitutional because it allows a
   sentence above the otherwise applicable statutory maximum based on facts
   that are neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt. He concedes that this issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve it for
   possible Supreme Court review. Agreeing that the issue is foreclosed, the
   Government has filed an unopposed motion for summary affirmance and, in
   the alternative, a motion for an extension of time to file a brief.
           The parties are correct that Diaz-Arroyo’s argument is foreclosed.
   See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             Diaz-Arroyo also appeals from the district court’s revocation of his term of
   supervised release for a prior conviction. He was sentenced to 11 months of imprisonment,
   to run consecutively to the sentence imposed in his illegal reentry case. Although the
   appeals were consolidated, Diaz-Arroyo has failed to brief and therefore abandoned any
   challenge to the revocation judgment. See United States v. Still, 102 F.3d 118, 122 n.7 (5th
   Cir. 1996).




                                                2
Case: 21-50099     Document: 00515985739           Page: 3   Date Filed: 08/19/2021




                                    No. 21-50099
                                  c/w No. 21-50100


   v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Accordingly, the
   Government’s unopposed motion for summary affirmance is GRANTED,
   see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the
   Government’s alternative motion for an extension of time to file a brief is
   DENIED as moot, and the judgments are AFFIRMED.




                                         3